Title: To Thomas Jefferson from De Lormerie, 25 September 1789
From: Lormerie, M. de
To: Jefferson, Thomas


Paris, 25 Sep. 1789. He asks TJ to inquire whether the and office at Richmond has recorded the title to lands bought by him from Blackden and sent to Crevecoeur in 1787 at New York, who said he had sent it to Madison to be registered there, and to inform him in writing through Short. He also asks TJ to send the enclosed letter safely to its address, and to excuse him for not having called to pay his respects. He has just arrived from the country and must return in two days, and he did not wish to importune TJ at the moment of his departure. He wishes him “Le meilleur Voÿage.”
